Citation Nr: 0412375	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-24 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claim for an increased rating for post-traumatic headaches.  

The Board notes that the statement of the case issued in 
September 2003 addressed the issue of entitlement to an 
increased rating for tinnitus, to include a separate 
evaluation for tinnitus in each ear.  However, in his 
substantive appeal dated in September 2003, the veteran 
referred only to the claim for an increased rating for 
headaches.  In addition, the Board observes that in a 
September 2003 statement, the veteran's representative noted 
that the veteran was only pursuing a claim for an increased 
rating for headaches.  Accordingly, this decision is limited 
to the issue set forth on the previous page.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  Department of Veterans Affairs 
(VA) will notify you if further action is required on your 
part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  The Board acknowledges 
that the RO sent the veteran a letter which referred to the 
duty to assist, but this is not sufficient to comply with the 
requirements of the law.  

In his substantive appeal, the veteran related that a VA 
physician at the VA Medical Center in Minneapolis had 
prescribed oxygen for his headaches.  There is no indication 
in the record that the RO has attempted to obtain any records 
reflecting the veteran's treatment by the VA for headaches.  

Finally, the Board notes that the veteran submitted treatment 
records from a chiropractor that show that he has complained 
of headaches.  This evidence has not been considered by the 
RO.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all medical providers from 
whom he has received treatment for 
headaches since 2001.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

2.  The RO should obtain the veteran's 
treatment records from the VA Medical 
Center in Minneapolis, Minnesota.  

3.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be informed of the 
provisions of 38 C.F.R. §§ 3.343, 3.344 
(2003).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


